Case: 1:17-cv-00137-GHD-RP Doc #: 41 Filed: 04/29/20 1 of 1 PagelD #: 2301

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TRAVON DEANGELO BROWN PETITIONER
v. No. 1:17CV137-GHD-RP
SUPERINTENDENT JAQUELYN BANKS, ET AL. RESPONDENTS
FINAL JUDGMENT

In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DENIED.
4

a
SO ORDERED, this, the a k day of April, 2020.

fff Oat

SENIOR UNITED STATES DISTRICT JUDGE

 
